Citation Nr: 1032649	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 
1981, and from March 1982 to March 1984.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a December 
2003 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied service 
connection for an acquired psychiatric disorder.

In January 2007 and March 2008, the Board remanded the claim for 
additional development.  The case has been returned to the Board 
for further appellate action.

At an April 2010 VA examination the examiner opined that the 
Veteran had total occupational and social impairment due to 
mental disorder.  Inasmuch as this decision grants service 
connection for a psychiatric disability, the issue of entitlement 
to a total disability rating based on individual unemployability 
due to service- connected disabilities (TDIU) has been raised.  
Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is 
an element of all initial ratings).  The issue is referred to the 
Agency of Original Jurisdiction (AOJ) for appropriate action. 



FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had a 
psychiatric disability prior to his enlistment into active 
service; but the evidence does not clearly and unmistakably show 
that the disability was not aggravated in service.

2.  A current psychiatric disability, namely schizoaffective 
disorder, is related to active service.



CONCLUSION OF LAW

A psychiatric disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

General Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre- service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id at (b)(1); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  If the disorder becomes worse 
during service and then improves due to in- service treatment to 
the point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  

If the presumption of soundness is not rebutted, the claim is one 
for service connection rather than compensation based on 
aggravation.  Wagner.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

Service records are negative for any evidence of a psychiatric 
disability at the time of the Veteran's entrance into the 
military.  

Records dated in February 1978 from the Mid-Hudson Medical Group 
indicate that the Veteran was prescribed the medication Triavil 
(which is used to treat depression) for several years for a 
school problem consisting of a minimal brain dysfunction and that 
he attended the Astor Mental Health Clinic in Beacon, New York.  
Furthermore, the Veteran has reported on numerous occasions 
during VA and private psychiatric treatment that he has suffered 
from depression since age 10.  

Accordingly, the Board finds that clear and unmistakable evidence 
demonstrates that the Veteran's psychiatric disability existed 
prior to his active military service, and the presumption of 
soundness does not apply.

With regard to whether the Veteran's psychiatric disability 
increased in severity during active service, service treatment 
records show that the Veteran was treated for alcoholism at the 
Alcohol Rehabilitation Department at Camp Pendleton in 
California.  Furthermore, in August 1999, a psychiatrist 
providing an examination for the Social Security Administration 
noting that the Veteran had been self-medicating for 20 years 
with alcohol and this had masked his depression.  

The Veteran was afforded a VA examination in April 2010.  The 
examiner diagnosed schizoaffective disorder depressed, and 
alcohol dependence in full remission.  The examiner noted that 
schizoaffective disorder was a chronic psychotic disorder and no 
stress of any kind is known to cause it; however, stresses in 
life could exacerbate the symptoms and can make prognosis of this 
disorder worse.  

The examiner also noted that it was common for people with this 
disorder to use alcohol and drugs in an attempt to get relief 
from the symptoms and later develop substance abuse disorders.  
In this regard, he noted that it was a matter of record that the 
Veteran started drinking alcohol in excess in service to get 
relief from the disease and then developed alcohol dependence 
while in service.  He also found that the Veteran's alcohol 
consumption had increased in service, and that dysthymia had 
appeared once the Veteran stopped drinking after service.  

The examiner opined that there is a 50/50 possibility that the 
Veteran had the diagnosed psychiatric disorder prior to military 
service, that he possibly first experienced the symptoms of the 
disorder in service, and that the symptoms started getting worse 
from in-service stress.  His final conclusion was that there was 
a 50/50 possibility that the Veteran's acquired schizoaffective 
disorder underwent a permanent increase in severity during 
service.  

The VA examiner's opinion, and the history of alcohol consumption 
documented as beginning in service weigh against a finding that 
the pre-existing psychiatric disability was aggravated in 
service.  If cannot; therefore, be said that there is clear and 
unmistakable error was not aggravated in service.  As such, the 
presumption of soundness is not rebutted.

The claim becomes one for normal service connection.  Wagner.  
The VA examiner's opinion and that of the Social Security 
examiner provide evidence linking the current psychiatric 
disability to service.  There is no medical opinion against that 
of the VA examiner.  The opinion was based on an accurate history 
and supported by a rationale; it is thus adequate and weighs the 
evidence in favor of a finding that the current psychiatric 
disability was incurred in service.

Therefore, the Board concludes that the evidence supports the 
appellant's claim, and the claim is granted in full.


ORDER

Service connection for an acquired psychiatric disability, 
schizoaffective disorder, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


